UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 4, 2013 BARNWELL INDUSTRIES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-5103 (Commission File Number) 72-0496921 (IRS Employer Identification No.) 1100 Alakea Street, Suite 2900 Honolulu, Hawaii96813 (Address of Principal Executive Offices) (Zip Code) (808)531-8400 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. (a) On March 4, 2013, Barnwell Industries, Inc. held an annual meeting of stockholders. (b) At the meeting, stockholders voted on the election of directors and the ratification of KPMG, LLP as the independent auditors for fiscal year 2013.A total of 7,822,433 shares of Barnwell’s common stock outstanding and entitled to vote were present at the meeting in person or by proxy. All nominees were elected and the ratification of KPMG LLP as the independent auditors for fiscal year 2013 was approved.The results of the meeting were as follows: For Withheld/ Against Abstain Broker Non-Votes 1.Directors Morton H. Kinzler Martin Anderson Murray C. Gardner Alexander C. Kinzler Russell M. Gifford Diane G. Kranz Kevin K. Takata Ahron H. Haspel Robert J. Inglima, Jr. James S. Barnwell III 2.Ratification of Independent Auditors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:March 4, 2013 BARNWELL INDUSTRIES, INC. By: /s/ Russell M. Gifford Name: Russell M. Gifford Title: Executive Vice President and Chief Financial Officer
